Name: Council Regulation (EEC, Euratom, ECSC) No 3766/92 of 21 December 1992 correcting Regulation (ECSC, EEC, Euratom) No 3834/91 and Regulation (EEC, Euratom, ECSC) No 2014/92, with regard to the weightings applicable in Denmark, Germany, Greece, Spain, France, Ireland, Italy, the Netherlands, Portugal and the United Kingdom to the remuneration and pensions of officials and other servants of the European Communities
 Type: Regulation
 Subject Matter: economic analysis;  social protection;  executive power and public service;  EU institutions and European civil service;  personnel management and staff remuneration
 Date Published: nan

 class="page"> class="page"> </body></html>